ON REHEARING.               [Department One. August 27, 1929.]
Respondent, in its petition for rehearing, has called our attention to Rem. Comp. Stat., § 1161, which gives a right of action on a contractor's bond and provides that a claimant successfully suing on a bond shall recover a reasonable attorney's fee to be allowed by the court in addition to all other costs.
[4] Since, then, contrary to what seemed to be explicit admissions on the part of respondent originally, the right to an attorney's fee does not depend upon the right to foreclose a lien on the fund, but is recoverable in a straight law action on the bond, that part of the original opinion disallowing the attorney's fee must be set aside. The judgment of this court is therefore hereby modified so that the judgment as entered below is affirmed in all things, except as it impresses a lien on the fund and that judgment is reversed only as to such lien.
Since appellants recover no more favorable judgment by reason of this appeal, respondent will recover its costs in this court. *Page 681